UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7621


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NEDRICK LAMONT JOHNSON, a/k/a Rick, a/k/a Ricky,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cr-00137-AJT-1)


Submitted: September 3, 2021                                Decided: September 20, 2021


Before MOTZ, KING, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion. Judge Quattlebaum dissents.


Nedrick Lamont Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nedrick Lamont Johnson appeals the district court’s order denying his motion for

compassionate release. Finding that the district court relied on erroneous factual

premises, we vacate and remand for a more thorough consideration of the 18 U.S.C. §

3553(a) sentencing factors.

       The district court held that Johnson failed to demonstrate “extraordinary and

compelling reasons” warranting release under 18 U.S.C. § 3582(c)(1)(A)(i), including

because it could not conclude Johnson is “significantly more at risk” of suffering severe

illness from COVID-19 than “any other inmate within [his] prison facility.” United States

v. Johnson, No. 1:19-cr-00137-AJT-1, at 3 (E.D. Va. Oct. 14, 2020). Although the court

found that Johnson suffers from epilepsy and obesity, it stated that Johnson had not shown

that either condition put him at increased risk of severe illness from COVID-19, citing to

information published by the U.S. Centers for Disease Control and Prevention

(“CDC”). See id. at 3 & n.2 (citing People with Certain Medical Conditions, Ctrs. for

Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html).

       When a district court denies a motion for compassionate release, we will find the

court abused its discretion if it “reli[ed] on erroneous factual or legal premises.” United

States v. High, 997 F.3d 181, 187 (4th Cir. 2021) (alteration in original) (quoting United

States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)). Here, the court relied on erroneous

factual premises in claiming that the CDC source did not show that Johnson’s conditions

put him at increased risk of severe illness from COVID-19. First, the source lists

                                             2
“neurological conditions” as putting one at increased risk, and epilepsy is a neurological

condition. See People with Certain Medical Conditions, supra; see also Improving

Epilepsy Education, Systems of Care, and Health Outcomes Through National and

Community Partnerships (RFA-DP-21-01), Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/chronicdisease/about/foa/epilepsy/index.htm (describing epilepsy as

a “neurological condition”). Second, the source states that being either overweight or

obese “can make you more likely to get severely ill from COVID-19.” See People with

Certain Medical Conditions, supra.

      Accordingly, we vacate and remand for a more thorough analysis of the § 3553(a)

sentencing factors. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            3